NUMBER 13-09-00151-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

                           IN THE INTEREST OF I.R.H., A CHILD


   On appeal from the 214th District Court of Nueces County, Texas.


                                MEMORANDUM OPINION
                     Before Justices Rodriguez, Garza, and Vela
                      Memorandum Opinion by Justice Garza
        Appellant, R.L.H., III,1 the father of I.R.H., a child, contends that the trial court erred

in rendering a judgment against him without a hearing. The Office of the Attorney General
(“OAG”) filed a petition with the trial court seeking to confirm a non-agreed child support

review order (“CSRO”) which granted a child support arrearage and modified upward the

amount of support due from appellant. The petition was served on appellant on November

10, 2008, and on December 1, 2008, appellant timely filed an answer objecting to the entry

of the CSRO. See TEX . FAM . CODE ANN . § 233.022(a) (Vernon 2008) (“A court shall

consider any responsive pleading that is intended as an objection to confirmation of a child

support review order not agreed to by the parties, including a general denial, as a request


        1
           W e refer to appellant by his initials in order to protect the identity of the child who was the subject
of the trial court proceedings. See T EX . R. A PP . P. 9.8.
for a court hearing.”), § 233.023 (Vernon 2008) (“A party may file a request for a court

hearing not later than the 20th day after the date the petition for confirmation of a non-

agreed child support review order is delivered to the party.”).2 The trial court nevertheless

confirmed the CSRO on December 4, 2008, without a hearing.3 As the OAG concedes on

appeal, this was reversible error. See id. § 233.025 (Vernon 2008) (“A request for hearing

or an order setting a hearing on confirmation of a nonagreed child support review order

stays confirmation of the order pending the hearing.”), § 233.026(a) (Vernon 2008) (“When

a timely request for a court hearing has been filed as provided by Section 233.023, the

court shall hold a hearing on the confirmation of a child support review order that has not

been agreed to by the parties not later than the 30th day after the date the request was

filed.”); see also, e.g., Davis v. Jefferies, 764 S.W.2d 559, 560 (Tex. 1989) (“A default

judgment may not be rendered after the defendant has filed an answer.”).

        We reverse the judgment rendered by the trial court and remand the cause for a

hearing on the OAG’s petition.



                                                           DORI CONTRERAS GARZA,
                                                           Justice


Memorandum Opinion delivered and
filed this the 20th day of August, 2009.




           2
             The 20th day following service of the petition was Novem ber 30, 2008. However, that day was a
Sunday; appellant was therefore entitled to file his answer on the following Monday, Decem ber 1, 2008. T EX .
R. C IV . P. 4.
        3
         Appellant subsequently filed a m otion for new trial, which was denied at a hearing on February 5,
2009, despite the fact that counsel for the OAG consented to a new trial at that hearing.

                                                      2